United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          June 22, 2007

                        _______________________                   Charles R. Fulbruge III
                                                                          Clerk
                              No. 06-60448
                            Summary Calendar
                        _______________________

                             LARRY L. JONES,

                                                       Plaintiff-Appellant,

                                  versus

                    GEORGE COUNTY SCHOOL DISTRICT,

                                                       Defendant-Appellee.


          On Appeal from the United States District Court
              for the Southern District of Mississippi
                           No. 1:03-CV-861


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

            Larry L. Jones appeals the jury verdict in favor of

George   County    School    District      in   this    Title     VII    racial

discrimination case.      Although he never moved for judgment as a

matter of law, either before or after the jury verdict, Jones

contends that this court should review the sufficiency of the

evidence.    See FED. R. CIV. P. 50.     However, the Supreme Court has

held that this court cannot review the sufficiency of the evidence

unless a Rule 50 motion is made both before and after the trial.



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
See Unitherm Food Systems, Inc. v. Swift-Eckrich, Inc., 546 U.S.
394, --,126 S. Ct. 980, 989 (2006); see also Hodges v. Mack Trucks,

Inc., 474 F.3d 188, 195 (5th Cir. 2006).      Accordingly, Jones’s

failure to present a post-verdict Rule 50(b) motion precludes

appellate review of the sufficiency of the evidence.

          AFFIRMED.




                                2